Citation Nr: 0000160	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  96-38 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed right ear 
hearing disability.  

2.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected shell fragment wound of the left upper arm, 
currently evaluated as 20 percent disabling.  

4.  The propriety of the initial 10 percent rating for the 
service-connected shell fragment wound of the right hand.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the RO, which 
denied claims for ratings higher than 50 percent for the 
service-connected PTSD and 20 percent for the shell fragment 
wound residuals of the left upper arm.  The RO also granted 
service connection and assigned a noncompensable evaluation 
for a shell fragment wound of the right hand and denied the 
claims of service connection for bilateral hearing loss and 
tinnitus.  

In June 1998, the RO increased the evaluations for the 
service-connected PTSD and shell fragment wound residuals of 
the right hand to 70 percent and 10 percent, respectively.  
In addition, service connection was granted for bilateral 
tinnitus and left ear hearing loss.  Thus, the issues in 
appellate status are as noted on the first page of this 
decision.  

In September 1998, the RO denied a compensable rating for the 
veteran's service-connected fever of unknown origin.  The 
veteran filed a timely Notice of Disagreement, and, in 
January 1999, a Statement of the Case was issued.  The 
veteran, however, has not filed a Substantive Appeal.  
Nonetheless, his representative, both at the local and 
national levels, listed the issue as among those on appeal.  
The appellate status of this issue should be clarified by the 
RO.  

(The increased rating issues are addressed in the Remand 
section of this document.)  



FINDING OF FACT

The veteran currently is not shown to have a right ear 
hearing disability for VA purposes that can be attributed to 
service.  



CONCLUSION OF LAW

The claim of service connection for right ear hearing 
disability must be denied by operation of law.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154(b), 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation. Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period following service; the presumptive period for organic 
diseases of the nervous system is one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records are negative for 
evidence of a hearing loss.  The veteran's separation 
examination report indicates that his hearing was normal, 
bilaterally.  Nonetheless, the veteran was awarded the Combat 
Infantryman Badge and Purple Heart during service, and thus 
was engaged in combat.  As such, the veteran's allegations of 
acoustic trauma in service are conceded by the Board.  See 38 
U.S.C.A. § 1154(b).  There is also on file medical evidence 
that has causally related the development to the veteran's 
claimed hearing problems to noise exposure in service.  

Although it is conceded that the veteran was exposed to 
acoustic trauma in service, the medical evidence does not 
show that he has had a right ear hearing disability for VA 
purposes at any time during or after service.  The most 
recent audiometric study which was conducted by VA in 
February 1998 showed pure tone thresholds, in decibels, as 
follows:

Hertz		500		1000		2000		3000		4000
Right		10		10		5		10		35
Left		10		5		15		10		50

These examination findings are consistent with other VA and 
private audiometric studies.  

The Board is cognizant of the veteran's assertions that he 
currently has right ear hearing loss which is due to service.  
As a lay person, however, he is not competent to offer an 
opinion as to the questions of medical diagnosis presented in 
this case.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As there is no competent evidence showing a 
current right ear hearing disability for VA purposes, the 
Board finds that the claim of service connection must be 
denied by operation of law.  38 C.F.R. § 3.385.  



ORDER

The claim of service connection for right ear hearing 
disability is denied.  



REMAND

The veteran's service-connected shell fragment wound of the 
left arm has been evaluated pursuant to 38 C.F.R. § 4.73, 
including Diagnostic Code 5303, which addresses injuries to 
Muscle Group III.  The February 1998 VA examination report 
notes sensitivity over the excision site.  The RO should 
consider whether a separate rating should be assigned for 
disability due to scarring as well.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  

The RO last addressed the issues on appeal in a June 1998 
Supplemental Statement of the Case.  Subsequently, the RO 
received private and VA medical records, some of which 
address the veteran's PTSD.  None of this evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304(c) (1999).  Thus, it must be referred back to the 
RO for initial consideration.  

Regarding the propriety of the rating for the veteran's 
service-connected shell fragment wound of the right hand, the 
most recent examination report is over three years old.  
Regarding this issue, the Court recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  Thus, the RO should consider 
whether a "staged" rating is warranted for the veteran's 
service-connected right hand disability.  

In addition, in February 1999, the RO denied entitlement to a 
total disability rating due to individual unemployability 
based on service-connected disabilities (TDIU).  Later that 
month, the veteran submitted a VA Form 9, in which he 
contended that he was entitled to a 100 percent rating.  The 
Board interprets this statement as a Notice of Disagreement 
regarding the TDIU denial.  As such, the RO must issue a 
Statement of the Case.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim remaining claims are 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD and shell 
fragment wounds of the left arm and right 
hand since February 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of the veteran's PTSD.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a Global Assessment of 
Functioning (GAF) score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  Moreover, the psychiatrist must 
identify the frequency and severity of 
all findings associated with the PTSD, as 
well as enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The examiner should offer an opinion as 
to the veteran's ability to maintain 
personal hygiene; the presence or absence 
of hallucinations and/or delusions; the 
presence or absence of depression; and 
his ability to obtain and maintain 
employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the full 
extent of his service-connected shell 
fragment wound residuals, both of the 
left arm and right hand.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
identify all muscle groups and nerves 
involved.  The examiner should then 
address whether the veteran has positive 
evidence of marked or moderately severe 
loss on tests of strength and endurance 
of each of the muscle groups involved, 
indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with the sound side, consistent 
with the criteria set forth in 38 C.F.R. 
§ 4.56(c).  The examiner should also 
comment on whether the veteran has 
slight, moderate, moderately severe or 
severe muscle injury due to the shell 
fragment wounds.  The examiner also 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
left arm and right hand.  The examiner 
should be requested to provide an opinion 
as to the extent that pain due to 
service-connected conditions limit the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the left arm or right hand exhibits 
weakened movement, excess fatigability or 
incoordination.  Complete rationale for 
the opinions expressed should be 
provided.  

4.  The RO must issue a Statement of the 
Case regarding the TDIU issue.  The 
veteran should be advised of the 
requirements for perfecting his appeal.  

5.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the RO should again review 
the veteran's claims for increase.  If 
the benefits sought on appeal are not 
granted, he and his representative should 
be issued a Supplemental Statement of the 
Case, to include the new regulatory 
criteria, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



